Title: From James Madison to Frederick Beasley, 22 December 1824
From: Madison, James
To: Beasley, Frederick


        
          Reverend Sir
          Montpellier. Decr. 22. 1824
        
        I have just received your letter of the 13th. on its return from Charlottesville, and wish I could gratify you with all the information it asks. In place of it I can only observe that the System of Polity for the University of Virginia, being not yet finally digested & adopted, I can not venture to say what it will be in its precise form & details. It is probable that instead of a President or Provost, as chief Magistrate, the superintending & Executive duties, so far as not left to the Individual Professors over their respective classes, will be exercised by the Faculty, the Professors presiding in rotation. This regulation however, as experimental, will be at all times alterable by the Board of Visitors. The Code of discipline will be prepared with the aid of all the lights that can be obtained from the most distinguished Seminaries: and some of the innovations will not improbably, be in the spirit of your judicious observations. As the University, being such in the full extent of the term, will not contain boys under the age of sixte⟨en⟩ and be chiefly filled by youths approaching to manhood, with not a few, perhaps, arrived at it, there is the better chance for self-government in the students; and for the co-operation of many, in giving efficacy to a liberal & lenient administration.
        The peculiarity in the Institution which excited at first most attention & some animadversion, is the omission of a Theological Professorship. The

public opinion seems now to have sufficiently yielded to its incompatibility with a State Institution, which necessarily excludes Sectarian preferences. The best provision which occurred, was that of authorizing the Visitors to open the public rooms for religious uses, under impartial regulations (a task that may occasionally involve some difficulties) and admitting the establishment of Theological Seminaries, by the respective Sects, contiguous to the precincts of the University, and within the reach of a familiar intercourse, distinct from the obligatory pursuits of the Students. The growing Village of Charlottesville also, is not distant more than a mile, and contains already Congregations & Clergymen of the Sects to which the Students will mostly belong.
        You have already noticed in the public prints the Scientific scope of the University, and the resort to Europe for some of the Professors. The reasons for the latter step you may have also seen in print; as well as the reduction of the number of Chairs, in the first instance, by annexing plural functions to some of them. This was rendered necessary by the limited resources as yet granted by the Legislature; and will be varied as fast as an augmentation of them will permit, by dividing and subdividing the branches of Science now in the same group. Several of the Professors remain to be appointed; among them one for Mental Philosophy including the branches to which you refer. This has always been regarded by us, as claiming an important place in so comprehensive a School of Science. The gentleman in prospect for the Station, is not yet actually engaged.
        You seem to have allotted me a greater share in this undertaking than belongs to me. I am but one of seven Managers, and one of many pecuniary benefactors. Mr. Jefferson has been the great projector, and the main spring of it.
        I am sorry that I have never been able to give the volume you kindly favored me with the reading it doubtless deserves; and I fear that however congenial the task would be with studies relished at former periods, I shall hardly be able to reconcile it with demands on my time; the decrease of which does not keep pace with the contraction of its remaining span. From several dips into the Treatise, I think myself authorized to infer that it embraces a scrutinizing & systematic view of the subject interesting to the best informed, and particularly valuable to those who wish to be informed.
        I thank you, Sir, for the friendly sentiments you have expressed, and beg you to accept, with my great respect, a cordial return of them.
        
          James Madison
        
      